Appellant has filed a formal motion for rehearing presenting the same matters considered in the original opinion.
It is contended that the court was in error in sustaining the trial court's ruling which denied appellant the right to further cross examine the witness D. A. Marshall as to the correctness of two purportedly conflicting statements made by him. Resort was had to the time worn custom of asking the witness if he was as sure of one specified statement as he was of another quoted one. The court sustained the prosecution's objection to this question. Common as it is to pursue this method of examine witnesses, we do not see how error could be predicated on the court's failure to indulge it. If the witness had answered that he was, the jury would be in no better position to judge the credibility of the witness in case of the contradictory statements, if such there be, and his answer would throw no light on the facts before them. The bill fails to show what answer would have been given. If proof could be made positive that such other statement was untrue (which is not done in the record), there would still be no difference. The answer that he might have given could have no greater force than the argument of counsel which he was privileged to make independent of the question and its answer, for he could as clearly point out such conflict without the admission as with it.
We think the original opinion sufficiently discusses all other questions called to the attention of the court. The motion for rehearing is overruled. *Page 269